Citation Nr: 0415116	
Decision Date: 06/14/04    Archive Date: 06/23/04	

DOCKET NO.  02-17 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disorder, 
including as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1963 to June 1964 
and from March 1970 to March 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied service connection for a low 
back disorder as not being secondary to service-connected 
disability.  

An October 1999 RO decision found that the veteran's claim 
for service connection for a low back disorder as secondary 
to service-connected disability was not well grounded.  In a 
July 2002 letter, the RO informed the veteran of the passage 
of the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), and that his claim 
for service connection for a low back disability would be 
reviewed again.  In the veteran's notice of disagreement and 
in his substantive appeal, as well as during his personal 
hearing, he indicates that his claim is for service 
connection for a low back disability on a direct basis as 
well as on the basis of being secondary to service-connected 
disability.  


REMAND

During the veteran's personal hearing, in March 2003, the 
veteran submitted additional treatment records and did not 
waive RO consideration of those records.  During that 
hearing, he indicated that he had received treatment at 
Jefferson Barracks VA medical facility in St. Louis within 60 
days after his separation after service.  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied.  

2.  The RO should attempt to obtain 
copies of records relating to treatment 
of the veteran for his back from the 
Jefferson Barracks VA medical facility 
from August 1978 through December 1978.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of any currently manifested low 
back disorder.  The claims file must be 
made available to the examiner for review 
and the examination report should reflect 
that such review is accomplished.  The 
examiner is requested to offer an opinion 
as to whether it is as least as likely as 
not that the veteran currently has a low 
back disorder that is related to his 
active service or is proximately due to 
or been chronically worsened by 
service-connected disability, including 
residuals of a fracture of the odontoid 
process of the cervical vertebra.  If it 
cannot be determined whether the veteran 
has a low back disorder that is related 
to active service or proximately due to 
or been chronically worsened by 
service-connected disability, without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.  

4.  Thereafter, the RO should 
readjudicate the issue of service 
connection for a low back disorder on a 
direct basis and as secondary to 
service-connected disability.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and afforded the appropriate opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



                       
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



